    Case: 1:18-cv-02145 Document #: 92 Filed: 07/07/20 Page 1 of 2 PageID #:377




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Venus Avant,                                  )
               Plaintiff,                     )
                                              )      No. 18 C 2145
       v.                                     )
                                              )      Judge Ronald A. Guzmán
City of Chicago, Officer D. Perez, and        )
Officer H. Betancourt,                        )
              Defendants.                     )


                            MEMORANDUM OPINION AND ORDER

       For the reasons stated below, Plaintiff’s motion to reopen discovery [88] is denied.

                                         STATEMENT

         Plaintiff filed suit against the City of Chicago, alleging excessive force and intentional
infliction of emotional distress. On August 30, 2018, the Court ordered all discovery closed on
February 28, 2019. On January 29, 2019, the Court denied Plaintiff’s oral motion to extend fact
discovery and ordered Plaintiff to provide a report for each treating expert on or before March
15, 2019. On February 25, 2019, Plaintiff served supplemental disclosures pursuant to Federal
Rule of Civil Procedure (“Rule”) 26(a), identifying Drs. Kane, Nikoleit, Barnabas and Paras
Parekh, D.P.M. On February 27, 2019, Plaintiff sought an extension of time to complete fact
and expert discovery. On March 7, 2019, the Court granted Plaintiff’s motion in part, ordering
fact discovery to close on April 8, 2019. The Court also ordered Plaintiff to provide a report of
plaintiff’s four medical experts by March 21, 2019.

         On March 21, 2019, Plaintiff served her “Treating Expert Disclosures,” identifying
Anthony Buckles, M.D., Ravi Barnabas, M.D., Neeraj Jain, M.D., John Nikoleit, M.D., and
Paras Parekh, D.P.M. (Dkt. # 54.) On April 8, 2019, Plaintiff produced a narrative report from
only one of these doctors, Dr. Nikoleit, who had been treating Plaintiff for bilateral shoulder
tendinitis. On May 23, 2019, Plaintiff served a Rule 26(e) supplemental disclosure of
documents that consisted of over one hundred pages of medical records and bills. Within this
supplemental disclosure, Plaintiff disclosed one office visit with Dr. Giannoulias at G&T
Orthopedics, who began treating Plaintiff on April 8, 2019. On June 18, 2019, Dr. Barnabas
testified at his deposition that Dr. Giannoulias was going to perform surgery on Plaintiff’s
shoulders (left one first) at the Rand Surgical Center. A records subpoena to G&T Orthopedics,
issued by defense counsel, confirmed that Plaintiff presented to Dr. Giannoulias on April 8, 2019
with complaints of bilateral shoulder impingement, and revealed that Dr. Giannoulias had
operated on Plaintiff’s left shoulder on July 16, 2019, which was one month after Dr. Barnabas’
deposition. On October 10, 2019, after the deposition of Dr. Jain was completed, the Court
    Case: 1:18-cv-02145 Document #: 92 Filed: 07/07/20 Page 2 of 2 PageID #:378




closed discovery, ordered that Plaintiff “shall” file a motion to reopen discovery as to experts,
and set the hearing for filing of the final pretrial order for June 11, 2020. Plaintiff did not file a
motion to reopen expert discovery as ordered. On June 11, 2020, Plaintiff filed a motion for an
extension of time to file the final pretrial order, which was granted. On June 12, 2020, Plaintiff
filed a supplemental Rule 26(a) disclosure, reporting that Dr. Giannoulias had performed surgery
on Plaintiff’s right shoulder on June 9, 2020. On June 17, 2020, Plaintiff filed the current
motion to reopen discovery and name Dr. Giannoulias as an expert.

        Citing Rule 16(b)(4), Plaintiff asserts that a scheduling order may be amended for good
cause shown with the court’s consent. According to Plaintiff, good cause exists to reopen
discovery to allow her to disclose Dr. Giannoulias because (1) the doctor performed a June 9,
2020 surgery on Plaintiff, (2) Plaintiff began treating with Dr. Giannoulias after discovery
closed, (3) the medical treatment is essential to Plaintiff’s claims, and (4) Defendants’ theory of
defense is not changed by the proposal. “To demonstrate good cause, a party must show that
despite its diligence, the time table [sic] could not reasonably have been met.” Lapsley v. Fries,
No. 11 C 99, 2012 WL 2721909, at *2 (N.D. Ind. July 9, 2012).

         The Court finds that Plaintiff has not demonstrated good cause. As an initial matter, the
trial in this case was set on October 10, 2019 for July 2020, and then reset on December 18,
2019, on the Court’s own motion, to November 16, 2020. Thus, Plaintiff has been aware of the
trial date for almost nine months yet did not move to disclose Dr. Giannoulias until the filing of
the pretrial order. Moreover, as noted by Defendants, while Dr. Giannoulias performed surgery
on Plaintiff’s right shoulder only recently, on June 9, 2020, Plaintiff failed to indicate in her
motion that Dr. Giannoulias performed surgery on Plaintiff’s left shoulder almost one year ago,
on July 16, 2019; the doctor’s notes from August 2019 reflect his intention to perform surgery on
Plaintiff’s right shoulder. Nevertheless, despite being directed to file a motion to reopen
discovery as to experts last fall, Plaintiff never did so. Further, Plaintiff’s assertion that good
cause exists because she did not begin treating with Dr. Giannoulias until after the close of
discovery is simply inaccurate. Discovery closed on October 10, 2019, but Plaintiff produced
records in May 2019 from her April 8, 2019 visit to Dr. Giannoulias. Finally, Defendants
deposed all five of the other doctors disclosed by Plaintiff and have not named any experts
themselves. Opening discovery to allow the deposition of Dr. Giannoulias will not only lead to
additional expense for Defendants, but it could also lead to another postponement of a trial that
has been set for months.

          For these reasons, Plaintiff’s motion to alter the scheduling order and reopen discovery is
denied.


Date: July 7, 2020                                     ________________________________
                                                       Ronald A. Guzmàn
                                                       United States District Judge



                                                   2
